DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Regarding prior art Varnoosfaderani, Applicant argues that “In this regard, independent claims 1, 9, 15, and 20 recite bandwidth extension structures mounted on the basic radiation element. The Examiner attempts to correlate the parasitic coupling unit 500 and the base station antenna 100 of Varnoosfaderani with the bandwidth extension structure and basic radiation element of the present claims. However, the Examiner has not fairly established that or how a parasitic coupling element correlates to a bandwidth extension structure. In Varnoosfaderani, it is taught that the parasitic coupling unit is used to either re-radiate energy from a radiating element (e.g., 300/400) to achieve an improved radiation pattern or act as a radiation shield. The Examiner has not established that the relied-upon parasitic coupling unit is a bandwidth extension structure, as claimed and disclosed in the subject application.”
The Examiner cannot concur with the Applicant, as the limitation in question “one or more bandwidth extension structures” is taught by Varnoosfaderani. Examiner stated in the previous rejection, citing paras. [0019],[0057], that “improving isolation and gain through re-radiation improves the bandwidth.” This effect of the elements 500 is well understood to a person of skill in the art. The term “bandwidth” (which Applicant has not clearly defined) can mean a number of definitions related to antenna performance. One common definition is related to the gain of the antenna, which when above a desired value, establishes the “bandwidth” relative to frequency. Increasing the gain will this correlate to an increase in bandwidth. Therefore, Varnoosfaderani teaches the limitation in question.
Second, regarding prior art Varnoosfaderani, Applicant argues that “Further, the parasitic coupling unit 500 is mounted on a reflector/ground plane 214 - not on the radiating element 300/400 of Varnoosfaderani.”
The Examiner cannot concur with the Applicant, as the limitation in question “a basic radiation element… and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element” is taught by Varnoosfaderani. The term “basic radiation element”, given its broadest reasonable interpretation (see 112 rejection below for further discussion), includes the base station antenna of Varnoosfaderani, of which the reflector/ground plane is a part. Therefore, Varnoosfaderani teaches the limitation in question.
Third, regarding prior art Varnoosfaderani, Applicant argues that “In addition, the independent claims recite that an insulation structure is located between each bandwidth extension structure and the basic radiation element. The Examiner relies on dielectric spacer 530 to support a teaching of an insulation structure. Even if the dielectric spacer 530 is accepted as an insulation structure (which is not conceded), the dielectric spacer 530 is located between a parasitic coupling unit 500 and a reflector/ground plane 214. The Examiner has failed to establish that this configuration meets the claim recitation.”
The Examiner cannot concur with the Applicant, as the limitation in question, “an insulation structure located between each bandwidth extension structure and the basic radiation element configured to thereby prevent direct contact between each bandwidth extension structure and the basic radiation element” is taught by Varnoosfaderani. As shown above, the base station antenna is a “basic radiation element”, and the dielectric spacer clearly meets the scope of “an insulation structure”. Therefore, Varnoosfaderani teaches the limitation in question.
Regarding prior art Schadler, Applicant argues that “As to claim 7, the Examiner has not yet fairly established that or how Schadler teaches a U- or L-shaped bandwidth extension structure. Only a barb 146 is taught in Schadler. Also, the Examiner has not fairly established that Schadler teaches determining a U- or L-shape based on the size of the basic radiation element and an operating band to be extended. For at least these reasons, claim 7 is not anticipated by Schadler.”
The Examiner cannot concur with the Applicant, as the limitation in question, “the one or more bandwidth extension structures are U-shaped or L-shaped metal plates” is taught by Schadler by element 146. Applicant has not explained how this structure does not meet the definition of U-shaped or L-shaped metal plates. Element 146 is described by Schadler as a “tuning barb”, which indicates it is conductive (see [0074]). Element 146 is clearly bent in Fig. 11, so it meets the broadest reasonable interpretation of U-shaped or L-shaped metal plates, as Applicant has not clearly indicated the scope of this limitation. Applicant’s only assertion of the scope of this limitation is that Schadler’s disclosure does not meet it. How does the element 146 in Schadler not meet the definition of “U-shaped or L-shaped metal plates?” What structural aspect of the element 146 does not meet the scope of this limitation? Examiner has indicated that the element is conductive and is bent at one point, as shown in Fig. 11, so what about that assessment of the limitation does not meet the scope of the limitation?” As Applicant has not clearly shown answers to this questions, Examiner’s interpretation of the limitation will be used for examination.
Therefore, the rejections stand.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “basic radiation element… and an insulation structure located between each bandwidth extension structure and the basic radiation element configured to thereby prevent direct contact between each bandwidth extension structure and the basic radiation element” must be shown or the feature(s) canceled from the claim(s).  The Figures currently do not show the insulation structure 4 clearly located between basic radiation element 1 and bandwidth extension structure 2, since 1 appears to point to a portion of the antenna which is not in contact with insulation structure 4. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4-11, 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 15, 20, and 25, the limitation “ a basic radiation element” is recited. It is unclear what the scope of this limitation entails based on the disclosure in combination with argument’s presented by Applicant dated 02 June 2022. The disclosure states “Radiation element is an element constituting an antenna basic structure.” There is not further clarification as to what is “an antenna basic structure.” A person of ordinary still in the art would construe this to be any number of antenna related elements, in particular this could include a patch, a slot, a radiative arm of a dipole, a reflector, a lens, a feed, an impedance matching network, etc.  All of these elements are “basic” in the antenna art. Applicant argues, however, “In addition, the independent claims recite that an insulation structure is located between each bandwidth extension structure and the basic radiation element. The Examiner relies on dielectric spacer 530 to support a teaching of an insulation structure. Even if the dielectric spacer 530 is accepted as an insulation structure (which is not conceded), the dielectric spacer 530 is located between a parasitic coupling unit 500 and a reflector/ground plane 214. The Examiner has failed to establish that this configuration meets the claim recitation.” This indicates that the Applicant does not consider the reflector/ground plane an “antenna basic structure.”  Given this argument, it is now unclear as to the scope of the term “basic radiation element.” What is included with this terminology? Is it only basic radiation element 1 in Fig. 1? Why is this described as “basic” when there are features shown in Fig. 1 that go beyond being an “antenna basic structure”?  If 1 is pointing to the entire radiative arm of the dipole (which is not clear, as indicated above), then in what way is it “basic”? The full scope, including reflectors and ground planes as an “antenna basic structure”, will be given to the limitation for examination.
Regarding claims, 2, 5, 10, 16, 18, 21, and 23, the limitation “a bandwidth extension structure” is recited. It is unclear whether this is referring to the “one or more bandwidth extension structures” established in each of the respective independent claims or an element outside of that group. Since the claim amendments adjusted the terminology from “the” to “a”, it appears to indicate that this is not one of the established bandwidth extension structures. What is this element? How is it differentiated from the other “bandwidth extension structures”? If it was meant to only limit one of the “one or more bandwidth extension structures” with the further limitation, then an Embodiment of the invention must be shown in the Figures showing where the bandwidth extension structures are mounted differently. Since it appears that all of the “one or more bandwidth extension structures” are limited in the same fashion, it is recommended that “a” be changed to “each” in this limitation to resolve the issue.
The remaining claims are rejected due to their dependence from the above claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varnoosfaderani et al. (U.S. Patent Application No. 20180331419), hereinafter known as Varnoosfaderani.
Regarding claim 1, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100, see 112 rejection above for interpretation) one or more bandwidth extension structures (500); wherein the one or more bandwidth extension structures are U-shaped or L-shaped metal plates (see Figs. 8A-8D, [0055]) and mounted on the basic radiation element (see Fig. 5) to extend the operating bandwidth of the basic radiation element ([0019],[0057], improving isolation and gain through re-radiation improves the bandwidth); and an insulation structure (530) located between the bandwidth extension structures and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element ([0056]).
Regarding claims 2, 10, 16, and 21, Varnoosfaderani further discloses (Figs. 1-8D) wherein a bandwidth extension structure is mounted on a radiation arm (sections forming 221-1 and 220-2 are arms of the radiation element 100) of the basic radiation element (see Fig. 3).
Regarding claims 3, 17, and 22, Varnoosfaderani further discloses (Figs. 1-8D) wherein there are one or more mounting holes ([0053], mounting holes in 214 to mount 500) on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 3).
Regarding claims 5, 8, and 13, Varnoosfaderani further discloses (Figs. 1-8D) wherein a bandwidth extension structure is U-shaped (see Fig. 8C) and a width of a U-shaped opening is based on the extended operating bandwidth (any dimension of the structure will affect the bandwidth).
Regarding claims 6, 14, 19, and 24, Varnoosfaderani further discloses (Figs. 1-8D) an antenna, comprising the radiation element according to claims 1, 9, 15, and 20  (see Figs. 1-2).
Regarding claim 7, Varnoosfaderani discloses (Figs. 1-8D) determining a U- or L-shape and size of a metal plate (see Fig. 3, [0055]) to-be-manufactured as the bandwidth extension structure (500) based on the size of the basic radiation element (100, see 112 rejection above for interpretation) and an operating band to be extended (see Figs. 8A-8D, [0019],[0057]); and - manufacturing the bandwidth extension structure based on the determined shape and size (see Figs. 8A-8D); wherein the bandwidth extension structure is configured to be mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]).
Regarding claim 9, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100, see 112 rejection above for interpretation) one or more bandwidth extension structures (500); wherein the one or more bandwidth extension structures are U-shaped or L- shaped metal plates (see Figs. 8A-8D, [0055]) and mounted on the basic radiation element (see Fig. 3), with plastic rivets (fasteners formed of insulating materials, [0053]), to extend the operating bandwidth of the basic radiation element ([0019],[0057]); and an insulation structure (530) located between the each bandwidth extension structure and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element ([0056]).
Regarding claim 11, Varnoosfaderani further discloses (Figs. 1-8D) wherein there are one or more mounting holes on the radiation arm ([0053], mounting holes in 214 to mount 500) configured to receive the plastic rivets to fasten the bandwidth extension structure on the basic radiation element (see Fig. 3).
Regarding claim 15, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100, see 112 rejection above for interpretation); one or more bandwidth extension structures (500), wherein the one or more bandwidth extension structures are metal plates ([0055]) with angled segments (see Figs. 8A-8D) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]); and, an insulation structure (530) comprising an insulative diaphragm ([0056]) located between each bandwidth extension structure and the basic radiation element (see Fig. 3) configured to thereby prevent direct contact between each bandwidth extension structure and the basic radiation element ([0056]).
Regarding claims 18 and 23, Varnoosfaderani further discloses (Figs. 1-8D) wherein a bandwidth extension structure is U-shaped or L-shaped (see Figs. 8A-8D).
Regarding claim 20, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100, see 112 rejection above for interpretation); one or more bandwidth extension structures (500), wherein the one or more bandwidth extension structures are metal plates ([0055]) with angled segments (see Figs. 8A-8D) and mounted on the basic radiation element (see Fig. 3), with rivets (fasteners formed of insulating materials, [0053]), to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]); and, an insulation structure (530) located between each bandwidth extension structures and the basic radiation element (see Fig. 3) configured to thereby prevent direct contact between each bandwidth extension structure and the basic radiation element ([0056]).
Regarding claim 25, Varnoosfaderani discloses (Figs. 1-8D) determining the shape and the size of a to-be-manufactured bandwidth extension structure based on the size of the basic radiation element and the operating band that needs to be extended ([0055],[0057]); and manufacturing the corresponding bandwidth extension structure based on the determined shape and size (see Figs. 8A-8D); wherein the bandwidth extension structure is a metal plate with angled segments ([0055], see Figs. 8A-8D)) and is configured to be mounted on the basic radiation element (see Fig. 3), with plastic rivets (fasteners formed of insulating materials, [0053]), to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]) and wherein a width of a U-shaped opening of the bandwidth extension structure is based on the extended operating bandwidth (any dimension of the structure will affect the bandwidth).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9-11, 15-17, and 20-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schadler et al. (U.S. Patent Application No. 20070254587), hereinafter known as Schadler, in view of Varnoosfaderani.
Regarding claim 1, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118, see 112 rejection above for interpretation) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures U-shaped or L-shaped metal plates (see Fig. 11, 146 is bent) and are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]).
Schadler does not teach an insulation structure.
Varnoosfaderani teaches an insulation structure as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the insulation structures of Varnoosfaderani in the antenna apparatus of Schadler since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a securing method which minimizes the impact on the radiation performance provides improved stability.
Regarding claim 2, Schadler further teaches (Figs. 11-13) wherein the bandwidth extension structure is mounted on a radiation arm (one of 112, 114, 116, and 118) of the basic radiation element (see Fig. 11).
Regarding claim 3, Schadler further teaches (Figs. 11-13) wherein there are one or more mounting holes (not labeled, see Fig. 11) on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 11).
	Regarding claim 6, Schadler further teaches (Figs. 11-13) an antenna (110), comprising the radiation element according to claim 1 (see Fig. 11).
	Regarding claim 7, Schadler teaches (Figs. 11-13) determining a U- or L-shape and size of a metal plate to-be-manufactured as the bandwidth extension structure based on the size of the basic radiation element and an operating band that needs to be extended ([0075], “Where properly chosen for length and position” indicates to a skilled artisan to achieve desired antenna performance); and manufacturing the bandwidth extension structure based on the determined shape and size ([0075], shown in Fig. 11) wherein the bandwidth extension structures is configured to be mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075], “Where properly chosen for length and position” indicates to a skilled artisan to achieve desired antenna performance).
Regarding claim 9, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are U-shaped or L-shaped metal plates (see Fig. 11, 146 is bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]), but does not teach plastic rivets.
Varnoosfaderani teaches plastic rivets as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the plastic rivets of Varnoosfaderani in the antenna apparatus of Schadler since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a securing method which minimizes the impact on the radiation performance provides improved stability. 
Regarding claim 10-11, Schadler further teaches the limitations as shown in response to claims 2 and 3.
Regarding claim 15, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are metal plates with angled segments (see Fig. 11, 146 is bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]), but does not teach an insulation structure.
Varnoosfaderani teaches an insulation structure as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the insulation structures of Varnoosfaderani in the antenna apparatus of Schadler since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a securing method which minimizes the impact on the radiation performance provides improved stability.
Regarding claim 16-17, Schadler further teaches the limitations as shown in response to claims 2 and 3.
Regarding claims 20 and 25, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are metal plates with angled segments (see Fig. 11, 146 is bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]), but does not teach plastic rivets or an insulation structure.
Varnoosfaderani teaches plastic rivets and an insulation structure as shown above.
Therefore, for the reasons stated in response to claims 9 and 15 , it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the plastic rivets and insulation structure of Varnoosfaderani in the antenna apparatus of Schadler.
Regarding claim 21-24, Schadler further teaches the limitations as shown in response to claims 2, 3, 6, and 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL MUNOZ/Primary Examiner, Art Unit 2896